Title: To George Washington from Abraham Bosomworth, 20 July 1758
From: Bosomworth, Abraham
To: Washington, George



Dear Sir
Camp at Rays Town 20th July 1758

I have the pleasure to acquaint you that Yesterday a Runner arrived here from one of the Parties of Indians which I had sent out to Fort du Quesne & brought the agreeable News of their having killed & Scalped one Frenchman & mortally wounding two others near the Fort, they only saw a few Indians but that a great Number of Frenchmen were at work in some Trenches at a small distance from the Fort I verily believe they are but weak & that their main Body of Indians is certainly gone to the Northward. I have the Satisfaction of assuring you that our Troops were all Landed in Gabrouse Bay and had suffered much from the French in their Trenches & Battery which

they had erected to annoy them the Highlanders distinguished themselves greatly in this Action by falling upon their Flanks, & forcing their Trenches The French abandoned all their Batterys along ⟨Shore⟩ & we had made ourselves masters of the Lighthouse Battery & hope before this we are in Possession of Louisbourg, we have also taken a 64 Gun Ship coming in there with a Transport or two. I’m sorry to tell you that the brave Lord was killed in dispossessing the French of one of their Posts in a small Island upon Lake George that we had taken 140 Soldrs Prisoners & 8 Officers after Landing & were in Possession of the same, I can’t give you an exact account where Genl Abercromby was but its thought he must be in Possession of Ticonderoga before this or repulsed there are various Conjectures. Your Canteens are not yet come up but are upon the road as soon as they come here shall take Care to send them, I have desired Mr Gist to deliver you a dozen of Lemons wch were all I could gett The Artillery is at Shippens Town & I expect the Genl here the beginning of next week, I have heard that Genl Stanwix is at Albany collecting all the N. York Militia Nothing further remarkable. I am Dr Sir your much Obliged Hble Servt

A. Bosomworth


My Complts to Capt. Stuart &ca.

